
	
		II
		110th CONGRESS
		1st Session
		S. RES. 83
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Specter (for himself
			 and Mr. Coburn) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To amend the Standing Rules of the Senate
		  to prohibit filling the tree. 
	
	
		That (a) rule XV of the Standing Rules of
			 the Senate is amended by adding at the end the following:
			
				6. Notwithstanding action on a first degree
				amendment, it shall not be in order for a Senator to offer a second degree
				amendment to his or her own first degree
				amendment.
				.
			(b)The amendment made by subsection (a) shall
			 take effect at the beginning of the 111th Congress.
			
